WEALTH MANAGEMENT CODE OF ETHICS FOR GENWORTH FINANCIAL WEALTH MANAGEMENT, INC ALL MUTUAL FUND FAMILIES LISTED IN EXHIBIT A GENWORTH FINANCIAL TRUST COMPANY CAPITAL BROKERAGE CORPORATION Part I. Policy on Personal Investing I. Introduction The mutual fund families listed on Exhibit A (collectively, the “Trusts”) are investment companies registered under the Investment Company Act of 1940, as amended (“1940 Act”).Genworth Financial Wealth Management, Inc.(“GFWM” or the “Adviser”) is a registered investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and provides investment advisory services to various client accounts, including the Trusts.Capital Brokerage Corporation (“CBC”) acts as the underwriter/distributor of mutual fund shares within the Trusts.Genworth Financial Trust Company (“GFTC”) provides its custodial services exclusively to GFWM clients. This Wealth Management Code of Ethics (the “Code”) applies to GFWM, GFTC, the directors and officers of CBC (together, the “Genworth Companies) and the Trusts.The Code is divided into four major parts.Part I contains the Policy on Personal Investing; Part II contains the Policy Prohibiting Insider Trading; Part III contains the Gift and Entertainment Policy; and Part IV contains the Ombudsperson Procedures. The Code covers all employees of the Genworth Companies, the Trusts, and directors and officers of CBC.The Code includes standards of business conduct with which the Genworth Companies’ employees are required to comply, and reflects the
